Case 7:20-cv-00413 Document1 Filed on 12/16/20 in TXSD Page 1of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
ELSA G, SANCHEZ SALINAS §
§
VS. § CIVIL ACTION NO.
§
WAL-MART STORES TEXAS, LLC §

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. § 1441(B) (DIVERSITY)

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant, Wal-Mart Stores Texas, LLC, hereby
removes to this Court the state court action described below.

Le On November 10, 2020, an action was commenced in the County Court at Law
No. 8 of Hidalgo County, Texas, entitled, E7/sa G. Sanchez Salinas vs. Wal-Mart Stores Texas,
LLC, in Cause Number CL-20-4137-H. A copy of the suit is attached hereto as Exhibit A.

Ds The first date upon which Defendant, Wal-Mart Stores Texas, LLC, received a
copy of the said complaint was November 19, 2020, when Defendant was served with a copy of
the said complaint and a citation from the said State Court. A copy of the citation issued is
attached hereto as Exhibit B. In accordance with Local Rule 81, the following constitutes all of

the executed process, pleadings, and orders served upon Plaintiff and Defendant in this action:

A) Plaintiff's Original Petition;

B) Copy of Citation issued to Defendant Wal-Mart Stores Texas, LLC;

G) Docket Sheet — State Court;

D) Defendant’s Original Answer, Affirmative Defenses and Special Exceptions to
Plaintiff's Original Petition, and Requests for Disclosure;

E) Order Setting Hearing on Defendant’s Special Exceptions;

i) Order Granting Defendant’s Special Exceptions;

G) Defendant’s Request for Jury Trial; and

H) Plaintiff's First Amended Original Petition.

In addition and in accordance with the Local Rule, Defendant includes a copy of the
Camron County District Clerk’s docket sheet of the state court matter a copy of which is

attached hereto as Exhibit C.
Case 7:20-cv-00413 Document1 Filed on 12/16/20 in TXSD Page 2 of 4

5. This action is a civil action of which this Court has original jurisdiction under 28
U.S.C. §1332, and is one which may be removed to this Court by Defendant pursuant to the
provisions of 28 U.S.C. §1441(b) in that it is a civil action wherein the matter in controversy
exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens of
different states. On December 11, 2020, Plaintiff served upon Defendant, Plaintiffs First
Amended Original Petition, a copy of which is attached hereto as Exhibit H. In this First
Amended Original Petition, Plaintiff plead that she is seeking monetary relief between
$200,000.00 and $750,000.00. As such, the amount in controversy is in excess of $75,000.00,
and removal is appropriate pursuant to 28. U.S. § 1441(b).

4, Defendant is informed and believes that Plaintiff was and still is a citizen of the
State of Texas and resides in, Hidalgo County, Texas.

S. Defendant, Wal-Mart Stores Texas, LLC, was, at the time of the filing of this
action, and still is a corporation incorporated under the laws of the State of Delaware, having its
principal place of business in the State of Arkansas, and has been served summons and complaint
in this action.

6. Copies of all pleadings, process, orders and other filings in the state-court suit are
attached to this notice as required by 28 U.S.C. §1446(a).

i Venue is proper in this district under 28 U.S.C. §1441(a) because the state court
where the suit has been pending is located in this district.

8. Defendant will promptly file a copy of this notice of removal with the clerk of the
state court where the suit has been pending.

9, Plaintiff and Defendant demanded a jury in the state court suit.

10. For the foregoing reasons, Defendant asks the Court to remove the suit to The

United States District Court, Southern District of Texas, McAllen Division.

DATED: December 16, 2020
Case 7:20-cv-00413 Document1 Filed on 12/16/20 in TXSD Page 3 of 4

Respectfully Submitted,
DAW & RAY, L.L.P.

/s/ Jaime A. Drabek
JAIME A. DRABEK

State Bar No. 06102410
Federal ID No. 8643
RICARDO G. BENAVIDES
State Bar No. 24031735
Federal ID No. 32205
ROBERTO CANTU JR.
State Bar No. 24039518
Federal ID No. 3579145
JACOB T. CASSO

State Bar No. 24116178
Federal ID No. 3509760
3900 N. 10" St, Suite 950
McAllen, Texas 78501
Telephone: (956) 687-3121
Facsimile: (956) 686-3188
Email: jdrabek@dawray.com
Email: rbenavides(@dawray.com
Email: reantu@dawray.com
Email: jcasso@dawray.com

ATTORNEYS FOR DEFENDANT,
WAL-MART STORES TEXAS LLC

 

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been

forwarded to all counsel of record by electronic mail on this the 16" day of December, 2020, to-

wit:

Humberto Tijerina II

Cesar Palma

TIJERINA LEGAL GROUP, P.C.
1200 8S. Col. Rowe Boulevard, Suite 4A
McAllen, TX 78501

Telephone: (956) 777-7000

Facsimile: (956) 972-0144

Email: TijerinaLit@gmail.com

/s/ Jaime A, Drabek
Jaime A. Drabek
Case 7:20-cv-00413 Document1 Filed on 12/16/20 in TXSD Page 4 of 4

THE STATE OF TEXAS §

§ AFFIDAVIT
COUNTY OF HIDALGO §

BEFORE ME, the undersigned authority, on this day personally appeared Roberto
Cantu, Jr. of McAllen, Hidalgo County, Texas, who being by me duly sworn, deposes and says
that he is an attorney for Defendant in the present cause filed by Elsa G. Sanchez Salinas; that he
has been authorized to make this Affidavit; and that he has read the foregoing Notice of Removal
and knows the contents thereof, and that the matters and facts therein contained are true and

correct.

FURTHER AFFIANT SAYETH NOT.

LD)

Roberto Can r., AFFIANT

by Y
SWORN TO AND SUBSCRIBED before me on this [flay of | Me DEL , 2020.
pee N eae nie _ ihe : re xas (t; ny pane Va NOL

a x ies Comm. Expires 05-29-2022 NOTARY PUBLIC IN AND'FOR)
i Owes Notary ID 1036241-2 THE STATE OF TEXAS

 

 

 

  
 
  

 

 

 

 

 

 
